Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  as no previous restriction was mailed, it appears that the claim should be indicated as “canceled” rather than “withdrawn” (note 37 C.F.R. 1.121 in conjunction to MPEP 714 regarding  “manner of making amendments in application”, and in particular section C, regarding amendments to the claims).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, what is “a curved vertical plane”?
	With respect to claim 8 (see note), to what “a cross member’ the claim referred to? nowhere in applicant’s original disclosure there is any mentioned regarding such “cross member’.
	Note: since it is unclear as to status of claim 8, the examiner maintains his position. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea US 9,789,387 (“Shea”) in view of Cherry US 6,884,188 (“Cherry”).
	As per claim 1, Shea a projectile launching game (Figs. 1-4 and 14; 2:60-4:63) comprising: 
	a. at least one projectile (projectiles 14)( Fig. 1; 2:65-67); 
	b. at least two collapsible bases, each collapsible base comprised of a one-piece self-supporting structure having a thickness, the one-piece self-supporting structure surrounding and forming a main target receptacle when assembled and  the main target receptacle adapted to receive a projectile (plurality of targets 12, to be self supported to receive the thrown projectile thereto)(Figs. 1 and 2 and 2:65-3:20 and 4:20-35 and 4:50-63; note Figs. 1 and 4 in conjunction to 3:1-4:20 as the targets 12 are configure between use and collapsed positions). 
	Shea is not specific regrading c. at least two supplemental target receptacles penetrating the thickness of the one- piece self-supporting structure and adapted to receive the projectile; and d. a launch frame extending from and removeably attached to each collapsible base, the launch frame comprising a first and second elongate member spaced a distance apart, at least one length of elastomeric material having two ends, and a sling, wherein the first end of the length of elastomeric material is mechanically affixed to the first elongate member and the second end of the length elastomeric material is mechanically affixed to the second elongate member, the sling being positioned within the spaced distance between the two elongate members.  
	With respect to “at least two supplemental target receptacles penetrating the thickness of the one- piece self-supporting structure and adapted to receive the projectile”, in a different embodiment (Fig. 14; 6:53-62), Shea discloses such at least two supplemental target receptacles penetrating the thickness of the one- piece self-supporting structure and adapted to receive the projectile (opening 614).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Shea’s with at least two supplemental target receptacles penetrating the thickness of the one- piece self-supporting structure and adapted to receive the projectile for the reason that a skilled artisan would have been motivated by Shea’s explicit suggestion and teachings to include a target device that further includes at least two supplemental target receptacles penetrating the thickness of the one- piece self-supporting structure and adapted to receive the projectile as shown in Fig. 14 and 6:53+.
	With respect to a launch frame, in a similar field of launching games, Cherry discloses a launch frame extending from and removeably attached to each collapsible base, the launch frame comprising a first and second elongate member spaced a distance apart, at least one length of elastomeric material having two ends, and a sling, wherein the first end of the length of elastomeric material is mechanically affixed to the first elongate member and the second end of the length elastomeric material is mechanically affixed to the second elongate member, the sling being positioned within the spaced distance between the two elongate members (launch assembly 10, including a launched frame, upright assembly 30, includes uprights 31 and 32, connected to elastomeric material (elastic connectors 50) and a sling (pocket 40)(Figs.1-5; 4:56-6:29).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Shea’s with a launch frame extending from and removeably attached to each collapsible base, the launch frame comprising a first and second elongate member spaced a distance apart, at least one length of elastomeric material having two ends, and a sling, wherein the first end of the length of elastomeric material is mechanically affixed to the first elongate member and the second end of the length elastomeric material is mechanically affixed to the second elongate member, the sling being positioned within the spaced distance between the two elongate members as taught by Cherry for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a launching game with a launching mechanism that enhance the use of the game by reduces user’s fatigue; facilitate “a longer/farther” throws of the projectile, and increases the entertainment of the launching game.    
	As per claim 2, with respect to wherein the main target receptacle receives the projectile from a horizontal 9plane, note Figs. 1 and 2 (as well 2:65-3:20 and 4:20-35 and 4:50-63) as the projectiles to be thrown into the openings of the target, i.e. from a horizontal plane;  With respect, and the supplemental target receptacles receive the projectile from a curved vertical plane, to the best of his understanding the examiner construed openings 614 to receive the thrown projectile to be at such “curved vertical plane”, according to applicant’s disclosure (i.e. openings 614 are equivalent  to applicant’s holes 55; e.g. Fig. 1).  
	As per claim 3, with respect to wherein the main target receptacle is larger than the supplemental target receptacles, note Shea’s Fig. 14 as the main target (the opening of the target 612) is larger than openings 614.
	As per claim 4, Shea discloses wherein the supplemental target receptacles have differing sizes (different openings sizes)(Fig. 14; 6:59+).  
	As per claim 5, with respect to wherein each launch frame extends vertically from each collapsible base, within the modified Shea by the teachings of Cherry the launch frame would have been positioned in such manner (e.g. Cherry’s Fig. 1)
	As per claim 6, Shea discloses wherein each one-piece self-supporting structure is comprised of a rectangular sheet of flexible material that may be formed and securely fastened to itself in a cylindrical shape (Fig. 4 and 3:1-4:20).  
	As per claim 7, with respect to wherein each collapsible base further comprises attachment cavities that mate with the geometry and accommodate the launch frame, note Shea’s Fig. 4 (3:60-68) and Figs.5 and 6 (4:64-5:26).  
	As per claim 8 (see note), with respect to wherein the first and second elongate members are affixed or integral to a cross member that maintains a desired distance between each elongate member, note Cherry’s Figs. 1 and 2 as the elongate members (31-32) are connected to cross member (of frame/legs 12) to maintain a desire distance therebetween while in use).   Note: since it is unclear as to status of claim 8, the examiner maintains his position. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea and Cherry as applied to claim 1 above, and further in view of Peachey US 5,249,564 (“Peachey”).
	As per claim 9, Shea- Cherry is not specific regarding  wherein the sling further comprises a handle.  
	However, in a similar field of launching games, Peachey discloses wherein a sling further comprises a handle (handle means 66)(Figs. 1 and 2; 3:36-41).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Shea- Cherry’s wherein the sling further comprises a handle as taught by Peachey for the reason that a skilled artisan would have been motivated by Peachey’s suggestions as the handle means are fixed to this sheet perimeter at a plurality of points for imparting selected ball-projecting pulls on the sling (2:14+). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea and Cherry as applied to claim 1 above, and further in view of Ward US 2,666,642 (“wherein the collapsible base further comprises stakes”).
	As per claim 10, Shea is not specific regarding wherein the collapsible base further comprises stakes.
	However, Ward discloses wherein a collapsible base further comprises stakes (target/receptacle 13 with stakes 12)(Figs. 2 and 4; 2:4-10).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Shea’s wherein the collapsible base further comprises stakes as taught by Ward for the reason that a skilled artisan would have been motivated by Ward’s suggestion to provide stakes to firmly and securely maintains the base while in use (2:4+; Figs. 2 and 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/
Examiner, Art Unit 3711                                                                                        9/6/2022                                                                                                                                                         

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711